Citation Nr: 1745122	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-18 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge from the RO.  A transcript of that hearing is of record.

In December 2016, the Board remanded the claim on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, a November 2013 Parkinson's disease disability benefits questionnaire completed by the Veteran's private physician, Dr. S., shows a diagnosis of Parkinson's disease.  The Veteran has thus met the current disability requirement.

The Veteran asserts that his current Parkinson's disease is related to his exposure to Agent Orange (AO) in service.  In support of his assertion, the Veteran stated, among other things, that he observed the smell of chemicals through the air conditioning vents and saw the routine spraying of chemicals while stationed at the Clark Air Force Base (AFB).  In addition, he pointed to a March 1967 service treatment record, which showed that he was treated for a viral upper respiratory infection, organism undetermined.

In connection with the Board's December 2016 remand, the AOJ took appropriate action to determine whether the Veteran was exposed to AO, and it was determined that any herbicide use the Veteran observed was not AO.  See April 2017 Compensation Service Response to AO Inquiry.  However, it was also suggested that any herbicide use the Veteran observed was of the commercial variety, as commercial herbicides were used on all military bases worldwide.  It was also noted that commercial herbicides versus tactical herbicides did not fall under the regulations governing presumptive service connection for herbicide exposure under 38 C.F.R. § 3.307(a)(6)(i).  

In light of the above, the evidence indicates that the Veteran's current Parkinson's disease may be associated with exposure to commercial herbicides.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to provide an examination or obtain a medical opinion has been satisfied.  See McLendon, 20 Vet. App. at 83.

The Board notes that, pursuant to the Board's December 2016 remand, the AOJ afforded the Veteran a VA examination and obtained an opinion regarding the etiology of his Parkinson's disease in March 2017.  The VA examiner opined that the Veteran's Parkinson's disease was at least as likely as not incurred in or caused by service, reasoning that the Veteran had served in Vietnam.  However, the Veteran did not serve in Vietnam, nor has the Veteran claimed as such.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Therefore, the Board finds that the March 2017 VA opinion is inadequate to resolve the claim.

Based on the foregoing, the Board finds that the claim for service connection for Parkinson's disease must be remanded to obtain an additional medical opinion by an appropriate physician.  See McLendon, 20 Vet. App. at 83; see also Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate physician as to the nature and etiology of the Veteran's current Parkinson's disease.  The claims file must be sent to the designated physician for review.

The physician should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed Parkinson's disease is related to his military service, to specifically include the March 1967 upper respiratory infection and exposure to commercial herbicides.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for Parkinson's disease.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




